Name: Decision of the EEA Joint Committee No 73/96 of 13 December 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  European construction;  European Union law;  deterioration of the environment
 Date Published: 1997-04-17

 17.4.1997 EN Official Journal of the European Communities L 100/62 DECISION OF THE EEA JOINT COMMITTEE No 73/96 of 13 December 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 62/95 (1); Whereas Commission Directive 96/20/EC of 27 March 1996 adapting to technical progress Council Directive 70/157/EEC relating to the permissible sound level and the exhaust system of motor vehicles (2) is to be incorporated into the Agremeent, HAS DECIDED AS FOLLOWS: Article 1 1. The following indent shall be added in point 2 (Council Directive 70/157/EEC) in Chapter I of Annex II to the Agreement:  396 L 0020: Commission Directive 96/20/EC of 27 March 1996 (OJ No L 92, 13. 4. 1996, p. 23). 2. Adaptation (b) to point 2 (Council Directive 70/157/EEC) in Chapter I of Annex II to the Agreement shall be deleted. Article 2 The texts of Commission Directive 96/20/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 13 December 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 301, 14. 12. 1995, p. 36. (2) OJ No L 92, 13. 4. 1996, p. 23.